Citation Nr: 0319051	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  95-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of Lyme 
disease.

2.  Entitlement to service connection for disability 
manifested by vertigo.

3.  Entitlement to service connection for arthritis of 
multiple joints other than the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from Shoreline 
Neurosurgical Consulting, 1675 Leahy 
Street, Suite 401, Muskegon, Michigan 
49442-5544 for treatment of pain in the 
right shoulder and neck and from Robert 
G. Hylland, M.D. with the Muskegon 
Rheumatology, P.C., 172 E. Forest Avenue, 
Muskegon, Michigan 49442 for treatment 
for arthritis during the period of March 
1994 to the present.  The RO should 
obtain the veteran's medical records from 
Kevin Kellogg, M.D., 1675 Leahy Street, 
Suite 415, Muskegon, Michigan 49442 
during the period of March 1994 to the 
present.  The RO should obtain all 
outpatient treatment records including 
complete progress notes, examination 
reports, reports of imaging studies (X-
ray, MRI, CT scans), laboratory reports 
and any hospital summaries.

2.  The record indicates that the veteran 
was treated for residuals of Lyme 
disease, vertigo and arthritis by 
Internal Medical Associates of Muskegon, 
Hackley Medical Center, 1675 Leahy 
Street, Muskegon, Michigan 49442 during 
the period of March 1994 to the present.  
In particular, note that previously 
provided progress notes for the period 
March 1994 to March 1995 did not include 
page 1A (which apparently includes 
progress notes dated from March to May 
1994), page 2A (which apparently includes 
progress notes for the period August 1994 
to January 1995) or page 3A (which 
apparently includes progress notes dated 
in January 1995).  The RO should obtain 
outpatient treatment records including 
complete progress notes, examination 
reports, reports of imaging studies (X-
ray, MRI, CT scans), laboratory reports 
and any hospital summaries.  

3.  The record further indicates that the 
veteran received evaluation and/or 
treatment for dizziness and vertigo by 
Ivan R. Landan, 1675 Leahy Street, Suite 
400-B, Muskegon, MI 49442 in 1994 and 
possibly in 1997 and from William Nelson, 
M.D., 3895 Ellis Road, Muskegon, Michigan 
49444 in December 1998.  Make 
arrangements to obtain outpatient 
treatment records including complete 
progress notes, examination reports, 
reports of imaging studies (X-ray, MRI, 
CT scans), laboratory reports, and copies 
of letters to other physicians.  

4.  The record further indicates that the 
veteran was treated at Nellis Air Force 
Base Hospital in Nevada for vertigo in 
April 2002 and by Eric J. Moore, M.D. 
with the Mayo Clinic, 200 First Street 
SW, Rochester, Minnesota 55905 in 
November 2002.  Make arrangements to 
obtain all clinical treatment records, 
both inpatient and outpatient, including 
complete progress notes, examination 
reports, reports of imaging studies 
(X-ray, MRI, CT scans), laboratory 
reports, and discharge summaries.  

5.  After the development requested in 1 
through 4 above has been completed, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
initial manifestation of any arthritis of 
multiple joints other than the hands, to 
include arthritis of the neck, shoulders 
and feet.  All indicated studies, 
including X-rays, should be performed.  
Request that the examiner review the 
veteran's service medical records, with 
particular attention to clinical records 
dated in May 1985 (in envelope I) showing 
complaints of right-sided neck pain (with 
history given at that time of a 
motorcycle accident in 1980) and the 
report of May 1985 X-rays of the cervical 
spine (in envelope II) that showed slight 
spurring at C6-7 -prior trauma.  With 
respect to the feet, the examiner should 
note service medical records including a 
December 1987 profile signed by an M.D. 
stating the veteran's medical condition 
was metatarsalgia/degenerative arthritis, 
a later December 1987 chronological 
record from a podiatry clinic showing an 
entry of chronic right 2nd MPJ 
capsulitis, a podiatry clinic entry dated 
in February 1988 stating that "X-rays 
show slight narrowing of joint space on 
med. side" and a February 1988 radiology 
report in which it was stated that in 
X-rays of both feet the osseous 
structures were normal in appearance (all 
these records are in envelope I).  After 
review of the service medical records, 
all post-service medical records 
(including the July 2000 report of X-rays 
of the cervical spine from Mercy General 
Health Partners), the physician should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
arthritis of joints other than the hands, 
including but not limited to arthritis of 
the neck, shoulders and feet, had its 
onset in service or is causally related 
to any incident of service, including as 
a residual of Lyme disease diagnosed and 
treated in service.  Send the claims 
folder to the examiner for review of 
pertinent documents.

6.  Again, after the development 
requested in 1 through 4 above has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an appropriate 
specialist to determine the nature and 
extent of any current residuals of Lyme 
disease that was diagnosed and treated in 
service.  Send the claims folder to the 
physician for review of pertinent 
documents, and request that the physician 
state in writing that the veteran's 
service medical records were reviewed to 
ascertain the symptoms, severity and 
treatment of the Lyme disease in service.  

7.  In addition, and after the 
development requested in 1 through 4 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
provided a neurology examination to 
determine the nature and etiology of any 
current disability manifested by 
dizziness and vertigo.  The examiner 
should be requested to review the 
veteran's complete service medical 
records, including but not limited to an 
entry showing initial complaints in 
August 1980, an entry in February 1981 
when nystagmus had been elicited during 
evaluation but caloric test was normal 
and symmetrical, a consultation sheet in 
May 1985 when the veteran reported 
dizziness off and on for 5 years since a 
motorcycle accident, and a June 1986 ear, 
nose and throat consultation when the 
veteran reported a history of a motor 
vehicle accident injury with vertigo in 
1980.  Upon review of the service medical 
records, post-service medical records and 
opinions as well as results of current 
examination, the physician should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current disability 
manifested by dizziness and vertigo had 
its onset in service or is causally 
related to any incident of service.  Send 
the claims file to the examiner of 
pertinent documents.
 
8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





